Citation Nr: 1615075	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as secondary to service-connected adenocarcinoma of the prostate and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970, including service in the Republic of Vietnam.  He received the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was previously before the Board in March 2010 and September 2010, when it was remanded for additional development.  


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran's psychiatric disability is related service-connected adenocarcinoma of the prostate and erectile dysfunction.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, claimed as secondary to service-connected adenocarcinoma of the prostate and erectile dysfunction, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Alternatively, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board notes that the service medical records do not show any complaints or findings of any psychiatric condition, and the Veteran has not asserted that his current psychiatric disorder developed during active service.  

The report of a March 2007 VA mental disorders examination shows a diagnosis of depressive disorder, and the examiner's opinion that the Veteran's psychiatric disability was not caused by or related to service, or to service-connected prostate cancer or erectile dysfunction.  In support of the latter determination, the examiner noted evidence of psychiatric treatment in 2001, prior to the diagnosis of any prostate condition or erectile dysfunction.  The Board notes that the record shows that the Veteran has reported psychiatric treatment dating back as far as 1985, although the RO was unable to obtain records from the one private physician identified by the Veteran as providing relevant treatment.  However, the March 2007 VA examiner did not consider the issue of whether the Veteran's psychiatric condition was aggravated by service-connected prostate cancer or erectile dysfunction.  

In a March 2010 report, a VA examiner opined that the Veteran's current psychiatric disorder was most likely permanently aggravated by service-connected prostate cancer or erectile dysfunction.  In reaching that determination, the examiner noted VA treatment reports showing the Veteran's complaints of sadness and inability to cope, associated with erectile dysfunction.  In an October 2013 addendum, the examiner added that it would be mere speculation to determine the baseline level of the Veteran's depressive disorder.

While there is conflicting medical evidence that weighs both for and against a claim for service connection for a psychiatric disability, the Board finds that there is competent evidence to support the claim that his current psychiatric disability is aggravated by service-connected adenocarcinoma of the prostate and erectile dysfunction.  Although a baseline level for the disorder cannot be determined without resort to speculation, the evidence is clear that the Veteran's psychiatric disability is aggravated by service-connected disabilities.  Significantly, moreover, when there are two conflicting opinions and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a psychiatric disability is aggravated by service-connected adenocarcinoma of the prostate and erectile dysfunction.  Therefore, service connection for the aggravation of a psychiatric disability is granted.  38 C.F.R. § 3.310 (2015); 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the aggravation of a psychiatric disability by service-connected adenocarcinoma of the prostate and erectile dysfunction is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


